                            U N ITED STA TES D ISTRICT COU RT
                            SOU THERN DISTRICT OF FLORID A
                             CA SE N O .18-60337-CR-M ART1N EZ

U NITED STATES O F A M ERICA

        Plaintiff,
VS.

M A RIA LY NN G ON ZALEZ,

        Defendant.


        O RD ER A D O PT IN G M A G ISTR AT E'S R EPO RT A N D RE CO M M EN D ATIO N
                                O N C HA N G E O F PLEA

        TH IS C AU SE cam e before the Courtupon the OrderofReference from the D istrict
Courtto conductaChangeofPleabefore aM agistrateJudge.
        TH E M A TTER w asreferred to M agistrate Judge A licia M .O tazo-Reyes,on A pril1,

2019.A ReportandRecommendationwasfiledonApril12,2019,(ECFNo.591,
recom m ending thatthe D efendant's plea ofguilty be accepted.The D efendantand the

GovernmentwereaffordedtheopportunitytotileobjectionstotheReportandRecommendation,
how evernone w ere filed.The Courthas conducted a de novo review ofthe entire file.
Accordingly,itis

        ORDERED AND ADJUDGED thattheReportandRecommendation LECFNo.591of
United StatesM agistrate JudgeAliciaM .Otazo-Reyes,ishereby AFFIRM ED and ADOPTED
in its entirety.
        TheDefendantisadjudgedguiltytoCount1ofthelndictmentwhich chargesthe
Defendantwith conspiracy to comm itsex trafficking,in violation ofTitle 18,United States
Code,Section 1594(c).
        DONE AND ORDERED inChambersatMiami,Florida,this3 D dayofApril,2019.


                                               JO SE
                                                          .
                                                              f
                                                        M A RTINEZ
                                               UN IT     STA TES D ISTRICT JU DG E

Copied:
M agistrate Otazo-R eyes
A 11CounselO fRecord
